Citation Nr: 0628837	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  95-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for myositis of the 
lumbar paravertebral muscles.

2.  Entitlement to service connection for myositis of the 
bilateral trapezius muscles.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from March 1978 to 
August 1978 and from November 1990 to May 1991, with service 
in the Army National Guard between his two periods of active 
service and subsequent to his second period of active 
service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1994 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran is seeking entitlement to service connection for 
myositis of his lumbar paravertebral muscles and of his 
bilateral trapezius muscles.  "Myositis" is inflammation of 
a voluntary muscle.  See Dorland's Illustrated Medical 
Dictionary 1095 (Dorland's) (28th ed., 1994).  The trapezius 
muscles are the muscles in the shoulder, cervical spine 
(neck), and upper back region.  See Dorland's at 1083.  

Since separation from his second period of active service in 
May 1991, the veteran has been diagnosed by VA and private 
physicians' interpretations of diagnostic and imaging studies 
with: lumbar spine spondylosis; degenerative joint disease 
[arthritis] of the cervical and lumbosacral segments of the 
spine; and with degenerative disc disease of the lumbar 
spine, to include herniated nucleus pulposus at L4-5 and 
herniated nucleus pulposus at L5-S1.  "Spondylosis" is 
ankylosis of a vertebral joint.  See Dorland's at 1564.  
"Arthritis" is inflammation of joints.  See Dorland's at 
140.  "Ankylosis" is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dorland's at 86, 1564.  "Nucleus pulposus disci 
intervertebralis" is the pulpy nucleus of an intervertebral 
disc.  See Dorland's at 1159.  However, no claim for service 
connection for spondylosis, arthritis, or disc pathology of 
the veteran's spine has been adjudicated by the agency of 
original jurisdiction and certified to the Board as an issue 
for appellate review.  Therefore, the only claims on appeal 
are the claims for service connection for muscle disabilities 
listed on the title page of this decision.  

In September 1996, the Board remanded this case for 
development action.  In August 2001, the Board remanded the 
case for notification and development action.  The case was 
most recently returned to the Board in July 2006.    

FINDING OF FACT

There is no competent medical evidence linking currently 
diagnosed myositis of the lumbar paravertebral muscles and 
the bilateral trapezius muscles to service.  

CONCLUSION OF LAW

Myositis of the lumbar paravertebral muscles and myositis of 
the bilateral trapezius muscles were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran by the RO in April 2001, January 2002, January 
2004, and June 2006 satisfied the statutory and regulatory 
duty to notify provisions.  There is no indication in the 
record that additional evidence material to the issue decided 
herein which is not part of the veteran's claims file is 
available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law 
as to the claim decided herein.  The adjudication of the 
veteran's claims on appeal was prior to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
notice provided to the veteran by the RO was the kind of 
remedial notice which the United States Court of Appeals for 
Veterans Claims found in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), to be permissible under the applicable statute 
and regulations.  In view of the fact that the veteran has 
had ample opportunity during the twelve years his claims on 
appeal have been pending to submit evidence and argument in 
support of his claims, the timing of the VCAA notice provided 
to him was in no way prejudicial to him.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran's service medical records reveal that during his 
second period of 
active duty he complained of aching muscles in his low back 
and shoulders.  
When he was seen in March 1991, the impressions were myalgia 
and arthralgia.  "Myalgia" is pain in a muscle or muscles.  
"Arthralgia" is pain in a joint.  See Dorland's at 140, 
1085.  It should be noted, however, that pain alone, without 
a diagnosed or underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted, see Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), and that when the 
veteran underwent a medical examination for release from 
active duty in April 1991 his spine and other musculoskeletal 
system and upper extremities were evaluated by a service 
department physician as normal.

At a VA examination in September 2005, the pertinent 
diagnoses were myositis, lumbar paravertebral muscles, and 
myositis, both shoulders, trapezius.  

The veteran has contended that his current myositis of the 
lumbar paravertebral muscles and of the bilateral trapezius 
muscles is etiologically related to an injury which he 
sustained during his second period of active service.  The 
issue of whether the veteran has a current disability of 
muscles which is etiologically related to a claimed injury 
during active military service is a question on which the 
only probative evidence is competent medical evidence.  
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 
38 C.F.R. § 3.159(a)(1) (2005).  As a layman without medical 
training or expertise, the veteran is not qualified to state 
an opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The VA physician who conducted an orthopedic examination of 
the veteran in September 2005 reported that, after a careful 
review of the medical records in the veteran's claims file 
and a clinical examination of the veteran, it was his opinion 
that any events in active service involving the veteran's low 
back and shoulder areas were acute and transitory and 
resolved with the in-service medical treatment which the 
veteran received at that time.  (He also found that the 
veteran's degenerative joint disease of the spine is related 
to the aging process and not to military service.)

In support of his appeal, the veteran submitted the report of 
a private physician, whose letterhead indicates that she is 
board-certified in physical medicine and rehabilitation.  The 
private physician, whose report is dated in April 2006, did 
not state that she had reviewed the veteran's service medical 
records or that she had reviewed any post-service medical 
treatment records of the veteran.  Most importantly, for the 
issues to be decided by the Board, she did not state any 
medical opinion as to the likely etiology of the veteran's 
current myositis of muscles of his low back and shoulder 
areas or of any other muscle disability.  

The private physician did state that it was her opinion that 
the veteran's herniated discs at L4-5 and L5-S1were related 
to an injury sustained by the veteran in service in 1990 when 
he "was handling some targets inside a truck" and "he fell 
down hitting his low back with the targets" when the truck 
moved.  This claimed event is not, however, the in-service 
injury which the veteran described to VA examining physicians 
in November 2000 or September 2005.  At the VA examination in 
November 2000, the veteran told the examiner that he injured 
his low back and posterior shoulders in service when was 
getting down from a truck and fell backward three or four 
feet.  At the VA examination in September 2005, the veteran 
told the examiner that he had sustained injuries when a truck 
moved abruptly and he fell backward.  In any event, as stated 
above, the opinion of the private physician attributing 
spinal disc pathology to an in-service injury is not relevant 
to the issues in this appeal.

There is no competent medical evidence of record linking the 
veteran's current myositis of muscles in his low back area 
and in the area of his shoulders to any incident in or 
manifestation during his period of active service or to any 
period of active duty for training or inactive duty training 
during his National Guard service.  The only physician who 
examined the veteran's pertinent service medical records and 
post-service medical records and clinically examined him, the 
VA examiner in September 2005, found no etiological 
relationship between the veteran's current muscle 
disabilities in the low back and shoulder areas and military 
service.  The veteran's stated belief that there is such an 
etiological relationship, while no doubt sincere, is lacking 
in probative value.  See Espiritu, supra.  The Board must, 
therefore, conclude that the preponderance of the evidence of 
record is against the claims for service connection for 
myositis of the lumbar paravertebral muscles and of the 
bilateral trapezius muscles, and entitlement to those 
benefits is not established.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Entitlement to service connection for myositis of the lumbar 
paravertebral muscles is denied.

Entitlement to service connection for myositis of the 
bilateral trapezius muscles is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


